Name: Council Directive 79/581/EEC of 19 June 1979 on consumer protection in the indication of the prices of foodstuffs
 Type: Directive
 Subject Matter: foodstuff;  prices;  consumption;  marketing
 Date Published: 1979-06-26

 Avis juridique important|31979L0581Council Directive 79/581/EEC of 19 June 1979 on consumer protection in the indication of the prices of foodstuffs Official Journal L 158 , 26/06/1979 P. 0019 - 0021 Finnish special edition: Chapter 15 Volume 2 P. 0187 Greek special edition: Chapter 03 Volume 25 P. 0163 Swedish special edition: Chapter 15 Volume 2 P. 0187 Spanish special edition: Chapter 15 Volume 2 P. 0142 Portuguese special edition Chapter 15 Volume 2 P. 0142 COUNCIL DIRECTIVE of 19 June 1979 on consumer protection in the indication of the prices of foodstuffs (79/581/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the preliminary programme of the European Economic Community for a consumer protection and information policy (4) provides for the establishment of common principles for indicating prices; Whereas the indication of the selling price and the unit of foodstuffs will make it easier for consumers to compare prices at the place of sale ; whereas this would thereby increase market transparency and ensure greater protection for consumers; Whereas the obligation to indicate these prices must apply in principle to all foodstuffs offered to the final consumer, irrespective of whether they are marketed in bulk or in pre-packaged form ; whereas this obligation must also apply to written or printed advertising and to catalogues wherever these mention the selling price of foodstuffs; Whereas the selling price and the unit price must be indicated in accordance with the specific procedures for each category of foodstuffs, so as not to place an undue burden on the retailer as regards labelling; Whereas the obligation to indicate the unit price should be waived for foodstuffs sold in bulk or prepackaged for which such indication would be meaningless; Whereas the obligation to indicate the unit price should, wherever possible, be replaced by standardization of quantities of pre-packaged foodstuffs ; whereas, in order to enable standardization to progress at national and Community level, provision should be made for a delay in the application of this obligation to pre-packaged foodstuffs in pre-established quantities; Whereas the rules laid down in this Directive are needed for the purposes of consumer information and protection and further the attainment of one of the objectives of the Community by contributing to the improvement of living conditions and the harmonious development of economic activities throughout the Community ; whereas the Treaty has not provided the necessary powers, HAS ADOPTED THIS DIRECTIVE: Article 1 1. This Directive relates to the indication of the selling price and the price per unit of measurement of foodstuffs which are to be supplied to the final consumer, or which are advertised with their prices stated, whether they are sold in bulk or pre-packaged in pre-established or variable quantities. 2. This Directive does not apply to foodstuffs sold in hotels, restaurants, cafÃ ©s, public houses, hospitals, canteens and similar establishments and consumed on the premises, nor to foodstuffs which the consumer purchases for professional or commercial reasons. 3. Member States may provide that this Directive shall not apply to foodstuffs sold on the farm. Foodstuffs sold by certain shops and handed directly by the seller to the purchaser may also be exempted from the scope of this Directive where the indication of prices: - is likely to constitute an excessive burden on such shops, or - appears to be most impracticable owing to the number of foodstuffs offered for sale, the sales (1)OJ No C 167, 14.7.1977, p. 4 ; OJ No C 135, 9.6.1978, p. 4. (2)OJ No C 63, 13.3.1978, p. 48. (3)OJ No C 18, 23.1.1978, p. 15. (4)OJ No C 92, 25.4.1975, p. 2. area, its layout or the conditions peculiar to certain forms of trade, such as certain cases of itinerant dealers. The exemptions referred to in the first paragraph shall be without prejudice to more stringent obligations to indicate prices existing under national or Community provisions at the time of entry into force of this Directive. Article 2 For the purposes of this Directive: (a) "foodstuffs sold in bulk (or not packaged)" means foodstuffs which are not pre-packaged and/or are not measured or weighed for sale except in the presence of the final consumer; (b) "pre-packaged foodstuffs" means foodstuffs in packaging whether such packaging encloses the foodstuff completely or only partially; (c) "foodstuffs pre-packaged in pre-established quantities" means foodstuffs pre-packaged in such a way that the quantity in the package corresponds to a previously selected value; (d) "foodstuffs pre-packaged in variable quantities" means foodstuffs pre-packaged in such a way that the quantity contained in the package does not correspond to a previously selected value; (e) "selling price" means the price for a given quantity of the foodstuff; (f) "unit price" means the price for a quantity of one kilogram or one litre of the foodstuff, subject to Articles 6 (2) and 9. Article 3 1. The selling price and the unit price of the foodstuffs referred to in Article 1 must be indicated in accordance with the following provisions. 2. The unit price of foodstuffs marketed in bulk must be indicated. However the Member States may specify the conditions under which the selling price per piece may be indicated for certain categories of these foodstuffs. 3. The selling price and the unit price shall relate to the final price of the foodstuff under the conditions laid down by the Member States. Article 4 The selling price and the unit price indicated at the place of sale must be unambiguous, easily identifiable and clearly legible. Each competent national authority may lay down the specific rules for such indication of prices. Article 5 Any written or printed advertisement or catalogue which mentions the selling price of foodstuffs referred to in Article I shall indicate the unit price, subject to Articles 7 and 8. Article 6 1. The unit price shall be expressed as a price per litre for foodstuffs sold by volume and as a price per kilogram for foodstuffs sold by weight. 2. Member States may, however, authorize that, for foodstuffs marketed by volume, the unit price shall refer to a quantity of 100 millilitres, 10 centilitres, one decilitre or 0 71 litre and, for those marketed by weight, to a quantity of 100 grams. 3. The unit price of pre-packaged foodstuffs shall refer to the quantity declared, in accordance with national and Community provisions. Where two or more quantities are declared on the packaging, the Member States may determine which one is to be used to calculate the unit price. Article 7 1. Member States may waive the obligation to indicate the unit price of foodstuffs marketed in bulk or pre-packaged for which such indication would be meaningless. 2. The foodstuffs referred to in paragraph 1 include in particular: (a) foodstuffs for which indication of weight or volume is not required (in particular foodstuffs sold by the piece); (b) foodstuffs sold from automatic vending machines; (c) prepared dishes or dishes for preparation contained in a single package; (d) fancy products. 3. Highly perishable foodstuffs may, if sold at reduced prices on account of the danger of their deteriorating, be exempted by the Member States from the requirement to indicate the new unit price. 4. Member States may exempt from the requirement to indicate the unit price foodstuffs of less than five grams or five millilitres and those exceeding 10 kilograms or 10 litres. Article 8 1. By 31 December 1983 at the latest the Council, acting on a proposal from the Commission, shall take a decision on conditions for applying the obligation to indicate the unit price of foodstuffs pre-packaged in pre-established quantities. At the same time it shall lay down the categories of foodstuffs which may be exempted from the requirement to indicate the unit price. 2. Pending the Council decision referred to in paragraph 1, the unit price of foodstuffs pre-packaged in pre-established quantities shall be indicated in accordance with national provisions. Article 9 Until the expiry of the transitional period during which use of the imperial system of units of measurement is authorized by Community provisions relating to units of measurement, the competent national authorities in Ireland and the United Kingdom shall determine, for each foodstuff or each category of foodstuffs, the units of mass or volume of the international system or the imperial system in which indication of the unit price is compulsory. Article 10 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive within 24 months of the date of its notification. They shall forthwith inform the Commission thereof. 2. Member States shall communicate to the Commission the texts of the provisions of national law which they adopt in the field covered by this Directive. 3. The Commission shall submit to the Council by 1 July 1983 a report on the exemptions granted by the Member States pursuant to Articles 1 (3) and 7 (1) and (2), accompanied by a proposal for revision in the light of experience. On the basis of this report and the proposal for revision the Council shall decide to maintain to amend or to delete all or part of the provisions relating to the aforesaid exemptions. Article 11 This Directive is addressed to the Member States. Done at Luxembourg, 19 June 1979. For the Council The President M. d'ORNANO